department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b name c name d name m name n name o name p name q date -x dollars amount dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons stated below alternative issue in the event that upon appeal you are found to qualify for exemption under sec_501 of the code should you be classified as a private_foundation under sec_509 of the code yes for the reasons described below facts you were formed as a non-profit corporation on date q in the state of o by three related individuals b c and d individual b and c are married and d is their daughter b and c also have a son m who is the owner producer of the for profit musical theater company n foreign_country p n was formed about three years before you and your name includes the name of n in your articles of incorporation in part state you will organize for the charitable and cultural educational_purposes of providing financial assistance either directly or by way of contribution in support of the theatrical arts in foreign_country p providing such financial assistance to enable production companies in foreign_country p to continue to offer performances for the public and thus endow the community with the benefits that exposure to the cultural arts provides your form_1023 indicates you will provide funds to either individuals or organizations in the business of producing american musical theatre or songs in foreign_country p moreover individuals who are related to the directors may receive funds if they are engaged in the business of producing american musical theatre or song in foreign_country p donations will be made to production companies that have existed for more than three years and have received favorable reviews from the media in the foreign_country of p you may consider funding new entities who show potential as best as you can determine through the media in foreign_country p you ensure your assets are used for their intended purposes because performances are listed on the internet when asked what reports or other mechanisms are used to track the use of your assets you again referred to your statement that performances are listed on the internet in general b’s contributions to you make up of your total revenue received to date you have only contributed to n which account for over of your gross revenue and all your disbursements furthermore you submitted an executed grant agreement contract with n shows you have approved a grant for up to x dollars designated to assist in the promotion of american musical theater and song in foreign_country p and is for the production of a specific american musical theater play the grantee must also submit a full accounting of the sales and expenses it further stipulates the contract states the funds are in the event there is a profit the producer may retain thereof as compensation and the remaining shall be applied to the next production or if there is no next production or the next production fails to meet the standards of the corporation as set forth herein the remaining shall be returned to the corporation up to the amount of the grant b c and d compose your governing body you submitted prints from n’s website the website in part indicates that b and c are generous friends of for-profit n you do not have promotional literature but you intend to establish a website law sec_501 of the code of provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_507 of the code defines the term substantial_contributor as any person who contributed an aggregate amount of more than dollar_figure to the foundation if such amount is more than percent of the total contributions received by the foundation before the close of the taxable_year in which the contribution is received sec_509 of the code requires at least one-third of support from gifts grants contributions membership fees and gross_receipts sec_509 of the code requires that not more than one-third of support be derived from investment_income and unrelated_business_taxable_income and are to be computed on the basis of the organization's normal sources of support sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to a foundation sec_1_170a-9 of the regulations provides that an organization is described in sec_170 of the code if it is referred to in sec_170 and is ‘publicly supported’ sec_1_170a-9 of the regulations provides that an organization will be treated as a ‘publicly supported’ organization if governmental_unit or from direct or indirect_contributions from the general_public it normally receive sec_33 percent of its total support from a sec_1_170a-9 of the regulations states that the higher the percentage of public support the less the burden to the organization of establishing the publicly supported nature of their organization sec_1_170a-9 of the regulations provides that if an organization fails to meet the percent-of-support test it will be treated as a publicly_supported_organization if receives at least percent of its support from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources an organization must also maintain a continuous and bona_fide program for solicitation of funds from the general_public and have a governing body representative of the broad interest of the public it normally sec_1 70a-9 e vi of the regulations states that an organization that generally provides facilities or services directly for the benefit of the general_public on a continuing basis will be considered evidence that the organization is publicly supported sec_1_170a-9 of the regulations provides that an organization will be considered ‘normally’ meeting the percent-of-support test for its current taxable_year and the taxable_year immediately succeeding its current_year if for the four taxable years immediately preceding the current taxable_year the organization meets the percent-of-support test on the aggregate basis sec_1_170a-9 of the regulations provides in part that for purposes of determining compliance with the percent-of-support test the term 'support’ does not include any amounts received from the exercise or performance by an organization of its exempt purposes or function subdivision ii provides that notwithstanding subdivision i an organization will not be treated as satisfying the percent-of-support test if it receives a almost all of its support from gross_receipts from related activities and b an insignificant amount of its support from governmental units and contributions made directly or indirectly by the general_public sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status in revrul_76_206 1976_1_cb_154 a nonprofit organization was held not to be exempt under sec_501 of the code the organization was formed to generate interest in retention of classical music programs by a local for profit radio station the nonprofit organization aided the for profit radio station by seeking program sponsors encouraging continuing support from existing sponsors and by various other means to aid the radio station such activities tended to increase the revenues of the radio station the organization's board did not include any representatives of the radio station the service held that where an education organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in kj's fund raisers v commissioner t c memo affd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders application of law you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable or educational_purposes you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail the operational_test as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings are inuring to b and c this is evidenced by the fact that you have received of your revenue from b and c you have turned over essentially all your revenue to m’s for profit company n moreover inurement is indicated by the fact that the board members consist of the same family and control all aspects of the grant program including the advertising the eligibility criteria the application procedures the evaluation process the selection of recipients and the oversight process you are not described in sec_1_501_c_3_-1 of the regulations you are operating for the private interests of b c m and n this is evidenced by the following you have received substantially_all your income from b and c you have donated substantially ail your income to m’s for profit n the similarity between your name and n’s n’s website states b and c are generous friends of n the clause in the grant agreement describing m’s compensation arrangement which reads in the event there is a profit the producer may retain thereof as compensation and the remaining shall be applied to the next production or if there is no next production or the next production fails to meet the standards of the corporation as set forth herein the remaining shall be returned to the corporation up to the amount of the grant moreover you have not advertised your grant program and your eligibility criteria are tailored to n these facts illustrate you are operating for private interests you are similar to the organization in revrul_76_206 because your operations are substantially benefitting a for profit although you may be supporting an educational cause by promoting musical theater the funds you provide n result in private benefit because the funds permit n to expand its operations and therefore increase its revenue and enhance its value you are like the organization in better business bureau v commissioner although your organization may have some educational activities the presence of the non-exempt purpose of providing funding to n the for profit company of m precludes exemption you are like the organizations in basic bible church v commissioner and in kj's fund raisers v commissioner supra even if you do serve some educational_purposes your activities of providing funding to m’s for profit indicates you have primarily existed to serve the private benefit of your founders and their relatives and thus fail the operational_test of sec_501 alternate issue you are not an organization described in sec_509 of the code because you are not an organization described in sec_170 through b a v of the code further you are not an organization described in sec_170 of the code because you failed to meet either the percent-of-support test or the percent facts_and_circumstances_test in this regard it is provided in sec_1_170a-9 of the income_tax regulations that in determining whether or not such tests are met support from direct or indirect_contributions from the general_public includes contributions from an individual trust or corporation but only to the extent that the total contribution from a single such individual trust or corporation does not exceed percent of the organization's total support your founder provided of your financial support your public support percentage is therefore you do not meet the percent-of-support test as described above further you are not an organization described in sec_509 of the code because you do not meet the support tests provided in sec_509 and sec_509 of the code a review of the financial information you submitted indicates that you do not meet the support_test to be described under sec_509 as you have received of your revenue from your founder your public support percentage under sec_509 is as you have failed the public support tests you are a private_foundation if upon appeal exemption is granted applicant’s position your purpose it to promote the advancement of american musical theater and song in p existed for three years and maintains a quality level of performance that meets your minimum standards the market in p is a difficult one requiring outside financial assistance other organizations whether non-profit or for-profit will be assisted if they can achieve a certain quality level n has service response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 even though some of your activities may be educational you are operating to benefit m and n moreover your criteria for funding and distributions are evidence you were formed to support m and his for profit business n because m is the brother and son of your board members the result is inurement the possibility of distributing funds to other organizations does not overcome inurement as any inurement is sufficient to deny conclusion based on the information submitted you are not operating exclusively for one or more purposes described in sec_501 of the code your net_earnings inure to the benefit of insiders causing you to be precluded from exemption under sec_501 of the code in addition you are operating for the benefit of m a for profit company conclusion-alternative issue if upon appeal you qualify for exemption you would be classified as a private_foundation because you have failed the public support tests as described above you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
